PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/091,290
Filing Date: 4 Oct 2018
Appellant(s): MEDTRONIC, INC.



__________________
Brian C. Whipps
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/08/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/14/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 3-5, 7, 9-13, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seeley (US 2014/0316502) in view of Lentz et al (US 4,769,522) and Westbroek et al (US 6,060,682).
Seeley shows the method claimed including positioning an entire end portion of a lead filar (280) to overlap a lead end (225) connection element (250-252) wherein an end portion of the lead filar forms a weld joint in an overlapped area with the lead end connection element (para 0078). But, Seeley does not explicitly show that the entire end portion of the lead filar being melted and allow the end portion of the lead filar to move towards the end connection element. 
Lentz shows welding of two connecting elements including positioning one end of the element to overlap and extend past an entire end of the other connecting element wherein an entire end portion of the element is melted and allow the end portion to move toward the other entire end of connecting member as a roller provides a pressure onto the melted end portion of the element to move toward the other member. Also see Figures 8-10. 
Westbroek also shows welding of two connecting elements whose ends are positioned to overlap each other wherein one end portion of a connecting element (12) is overlapped over an end of the other connecting element (14) forming an interference there between, and Westbroek further shows melting one end portion (38) of the element which then is moved toward the end of the other element to form a weld joint in the overlapped area. Also see Figures 3 and 4. Westbroek further shows that the element is formed of an inherently resilient material which would deform elastically (see figure 9; column 5, lines 23-32). 
In view of Lentz and Westbroek, it would have been obvious to one of ordinary skill in the art to adapt Seeley with the end portions of the lead filar that are heated to form a molten state wherein the end portion of the lead filar, which is made of metal, can be elastically deformed or deflected from the lead end connecting element, as the filar is moved towards the end connection element forming an improved coalesced weld joint.     
	With respect to claims 3, 4, 9, 12, 13, 16 and 17, Westbroek further teaches that positioning of the connecting elements can include an elastically or resiliently deformed end having a deflected angle of about less than 45 degree as illustrated in Figure 9, and Lentz also shows an angle between the two deformable connection elements which can be between 10-170 degree (column 6, lines 33-38) wherein a surface energy or welding energy heats and melts the end portion of the member, and it would also allow the lead filar of Seeley to form a molten state that defines and retains a shape of the weld joint wherein the overlapping area creates a loaded state which is weld joined to form a unloaded state. 
	With respect to claims 7, 15 and 19, Seeley shows the end portion of the lead filar that is extended or contacted over the lead end connection element in a distance, and while Seeley does not explicitly how the distance in the claimed range, it would have been obvious to adapt Seeley having the claimed distance or any suitable range so that the lead filar and the lead end connection element ca be effectively weld join as a matter of routine experimentation.
	With respect to claims 10 and 11, Seeley shows a plurality of lead end connection elements with a corresponding number of lead filars that are shown simultaneously contacted or arranged wherein the number of elements can be any other suitable number including more than 8. Also see para [0115].

Claims 6, 8, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Seeley in view of Lentz and Westbroek as applied to claims 1, 3-5, 7, 9-13, 15-17 and 19 above, and further in view of Li et al (US 2012/0271385). 
Seeley in view of Westbroek shows the method claimed except for the lead filar having a diameter of less than 250 micrometers. 
Li shows it is known to provide a lead filar having a diameter of about .001 in to .002 inch which is equivalent to about 25 to 50 micrometers which is less than 250 micrometers. Li also shows the lead filar is formed of Ti-Mo alloy.
In view of Li, it would have been obvious to one of ordinary skill in the art to adapt Seeley, as modified by Lentz and Westbroek, with the lead filar having the claimed diameter and is formed of the TiMo material since such lead filar is well known in the art in the making of the medical device.
(2) Response to Argument
Appellant argues the Examiner has failed to make a prima facie case of obviousness with respect to the claims 1, 9 and 16 and also has failed to clearly articulate why a person having skill in the art would have sought to combine known elements. Appellant then argues that the combination of Seeley, Lentz, and Westbroek failed to teach or suggest positioning a lead filar to overlap a lead end connection element such that the positioning elastically deforms the lead end connection element or the  end portion of the lead filar as recited in claim 1.  
In particular, Appellant argues that Westbroek does not teach or suggest positioning an entire end portion of a lead filar to overlap a lead end connection such that positioning creates mutual interference between the lead filar and lead end connection element wherein such positioning elastically deforms the lead end connection element or the end portion of a lead filar. Appellant then refers to Figure 9 of Westbroek to illustrate no mutual interference configuration which is opposite to the claimed recitation. 
This argument is not deemed persuasive. It is noted that Figure 9 of Westbroek was not applied to teach the recited positioning of the end portion of the lead filar to the lead end connection but for teaching the connection elements that are known to be made of a resilient material that deforms elastically. For the claimed recitation of positioning an end portion of a connection member that is overlapped with an end of another connection member, it is noted that the embodiment of Figures 3 and 4 of Westbroek is applied as stated in the ground rejection. Westbroek clearly illustrates it is known to position an end portion of one connection element (12) that is overlapped with an end of another connection element (14) that forms a mutual interference wherein the overlapped end portion of the connection member is further shown melted and welded to form a weld joint with the other connection member wherein such overlapped weld joint is known to produce an improved weld joint (column 1, lines 63-65 of Westbroek).
Appellant further argues that Figure 9 of Westbroek shows the opposing elements that are physically separated from each other prior to welding and that it does not teach or suggest positioning an entire end portion of a lead filar to overlap a lead end connection to create mutual interference therebetween. It is noted again that Figure 9 of Westbroek was not applied for the teaching of creating the mutual interference but for the connection members that are known to be made of a resilient material that deforms elastically wherein the embodiment of Figures 3 and 4 can be elastically deformed as the connection components are known to be made an elastic material. 
	Regarding Lentz, Appellant argues that Lentz does not teach positioning an entire end portion of a lead filar to overlap a lead end connection element such that the positioning elastically deforms the lead end connection element or the end portion of the lead filar. It is noted, however, that Lentz was not applied for the connection member that elastically deforms but for a known positioning arrangement of one element that overlaps with another element creating a mutual interference wherein a weld joint is created thereto. 
Appellant further argues Lentz does not show melting an entire end portion since an entire portion is not taught or suggested by claiming one face of a longitudinal end. Appellant states that Lentz shows welding one face of the longitudinal end that such welded face does not disclose welding in its entirety but is only local portion is melted. As stated by Appellant, there is no claim recitation that defines the entire portion is one face of a longitudinal end, but it is also noted that there is no other claim structure that defines what structure constitutes the claimed entire portion of the lead filar or how such entire portion is structurally distinguishable from that the entire one end portion as shown by Lentz. Since there is no other claimed structure that defines over that of the end portion shown by Lentz, the Appellant’s arguments are not deemed persuasive. 
Regarding Westbroek, Appellant argues that the overhang portion (38) of Westbroek does not define an entire portion. But, this argument is not deemed persuasive since there is no other claimed structure that distinguishes the claimed entire portion from that of the overhang portion of Westbroek as the claimed entire portion. 
All other arguments, which are similarly based on claims 1, 9 and 16, are not deemed for the reasons stated above. 
Thus, the combination of Seeley that shows an entire end portion of a lead filar/wire (280) that is overlapped and welded to a lead end (225) of a connection element/wire (250-252), the teaching of Lentz that shows the melting of an entire portion to create a weld joint, and the teaching of Westbroek that shows the overlapped portion having a mutual interference between two connection members made of resilient material that can elastically deform is deemed to meet the claimed invention as stated in the ground of rejection. And, it is noted that the teachings of Lentz and Westbroek are also deemed applicable as using a known technique that improves a weld joint of Seely that supports the prima facie case of obviousness. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/SANG Y PAIK/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        

Conferees:
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        

/Anthony Knight/
RQAS

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.